Citation Nr: 0419353	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-09 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant is competent for Department of Veterans 
Affairs (VA) purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to July 1971 
and from November 1973 to October 1975.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, dated in February 2000.  The case has been forwarded 
to the Board of Veterans' Appeals (Board) for appellate 
review.

In March 2004, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

The appellant possesses the mental capacity to contract or to 
manage his own affairs, including the disbursement of funds 
without limitation.  


CONCLUSION OF LAW

The appellant is mentally competent for VA purposes.  
38 C.F.R. § 3.353 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that any VCAA violation is 
moot as the appellant is being granted the full benefit 
sought on appeal.  

In December 1999, Dr. V.H., a staff psychiatrist submitted a 
statement noting the veteran had suffered several strokes and 
was no longer able to make competent decisions about his 
financial affairs.  She noted that it was imperative to 
assign a fiduciary to prevent recurrence of homelessness.

Review of the claims folder indicates that the veteran was 
homeless from at least early 1998 through part of 1999.  
During this period, the veteran was in receipt of 100 percent 
disability benefits, although for several months, beginning 
in March 1999, his rating was reduced to 30 percent.  This 
was reinstated after the veteran initiated an appeal.

The veteran submitted the affidavit of a private 
psychiatrist, Dr. M.L, dated in May 2000.  She noted her 
opinion that the veteran was not incapacitated.  She 
elaborated that based solely on her observation and 
evaluation of the veteran, she would opine that he was 
competent to manage his own affairs.  However; after 
consulting with Dr. V.H., the veteran's VA psychiatrist, who 
informed her of the veteran's history, she noted that it was 
her "intuition" that the veteran was likely incapacitated.

In a February 2000 rating decision, the agency of original 
jurisdiction (AOJ) found the appellant to be incompetent.  

Subsequently, in September 2000 a VA examiner also found the 
veteran was not competent to handle his financial affairs.  
It was noted that the veteran had a large amount of debt, but 
that a financial guardian was attempting to straighten it 
out.  With regard to his finances, the examiner reported that 
the veteran used very poor judgment and if he were given his 
check he would squander the money on everything but bills.  
He was noted to owe back taxes and child support.  The 
examiner suspected the veteran experienced hallucinations and 
diagnosed major depression, status post CVA three times.

On several occasions, a field examiner has interviewed the 
veteran, as well as the veteran's temporary guardian, P.J., 
and his current guardian, B.B.  In November 2000, it was 
noted that the veteran seemed to have problems realizing how 
much money he had and what he could buy.  It was pointed out 
by the veteran's prior guardian that he was constantly coming 
back for more money on a daily basis.  It was believed that 
he would be easily taken advantage of if his finances were 
not controlled to assure proper management.

On VA examination in May 2003, a VA psychiatrist found that 
by history and testing the veteran had mild cognitive 
impairment not affecting his ability to manage his finances.  
The examiner stated the belief that the veteran had full 
financial capacity.  He opined that the veteran's anxiety 
appeared to center around the issue of competency and should 
abate after he assumed control of his checks.

The most recent field examination was also in May 2003.  The 
veteran had no physical limitations and was ambulatory.  He 
was oriented to place, person, and current and past events.  
The veteran had had a stroke in September 2000 that had left 
his speech a little slurred but he could convey his thoughts.

The examiner noted that the veteran's cognitive skills were 
somewhat impaired.  He stated that the veteran's legal 
guardian was not paying his bills and that was the reason he 
was going to the pawnshop to get money to pay his bills.  The 
examiner reported that he spoke with the guardian, who stated 
that she had been trying to work with the veteran all of 
these months but that the veteran had some trouble 
understanding his money.  She reported that the veteran was a 
poor budgeter of his money.  She stated that he at times 
appeared confused and disoriented.  The guardian stated that 
the veteran failed to pay his bills or provide a listing to 
her to pay the bills.   He also reportedly wanted to buy a 
new home.

The examiner spoke with a VA social worker who had been 
working with the veteran to get his ice box repaired.  He 
reportedly wanted to buy a new one rather than getting it 
fixed.

As noted above, the veteran testified before the undersigned 
in March 2004.  He asserted that he had no difficulty 
managing money.  He reported that he had his own bank 
accounts, did not miss rent payments, regularly paid his own 
bills and took his own medications.  He did not believe that 
he would spend his money frivolously or that he would be 
taken advantage of. 

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a) (2003).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Considerations of medical opinions will be in 
accordance with the principles in paragraph (a) of this 
section.  Determinations relative to incompetency should be 
based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c) (2003).

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d) (2003).

The veteran was previously found to be incompetent for VA 
purposes due to evidence on file at the time of the February 
2000 VA rating decision.  More recent evidence, however, 
consisting of the testimony of the appellant and the most 
recent VA examination reflects that the veteran is competent 
to manage his own financial affairs.

The current evidence shows that the appellant has the mental 
capacity to contract or to manage his own affairs, including 
the disbursement of funds.  Accordingly, the Board concludes 
that the veteran is competent to manage his own affairs 
without limitation.



ORDER

Restoration of competency status for VA benefit purposes is 
granted.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



